DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reese et al. US 2016/0236414 (hereinafter Reese).

Regarding claim 1, Reese teaches: a 3D printing method, comprising the steps of:

generating a machine code by slicing according to the set-up environment (Fig. 7, #708 - - determining tool path instructions; tool path instructions are machine code);
monitoring a 3D printing condition according to the generated machine code (Fig. 7, #710 - - real time monitoring the printing process);
and determining whether to re-perform the step of setting-up according to a result of monitoring (Fig. 7, #714 - - modification to slicing parameters based on monitoring analysis).

Regarding claim 2, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: re-perform the step of setting up when an error occurs as a result of 3D printing (Fig. 7, #714 - - modification to slicing parameters based on monitoring analysis).

Regarding claim 3, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: storing the environment set-up at the step of setting-up as an optimum process setup when an error does not occur as a result of 3D printing ([0041] - - the optimized slicing parameters are saved for the next build).

Regarding claim 4, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: sets up at least one of a parameter, a range, and a step for slicing ([0005] - - slicing parameter are layer thickness, print head speed etc. these are parameters).

Regarding claim 6, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: re-modeling regarding the 3D model according to a result of monitoring ([0039] - - If an identified defect is catastrophic, terminate the build, thus have to do remodeling to build the part).

Regarding claim 7, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: the step of re-modeling re-models based on at least one of an item set by a user and an automatic setup item ([0039] - - If an identified defect is 

Regarding claim 8, Reese teaches: a computing system comprising:
a communication unit configured to connect communication with 3D printing equipment (Fig. 2, Fig. 3, [0029] - - the build apparatus is in communication with the user device) ; and
a processor configured to set up a slicing environment for 3D printing for a 3D model (Fig. 7, #704 - - slicing the file considering slicing parameters; slicing parameters is a slicing environment), to generate a machine code by slicing according to the set-up environment (Fig. 7, #708 - - determining tool path instructions; tool path instructions are machine code), to monitor a 3D printing condition of the 3D printing equipment according to the generated machine code (Fig. 7, #710 - - real time monitoring the printing process), and to determine whether to re-perform the step of setting-up according to a result of monitoring (Fig. 7, #714 - - modification to slicing parameters based on monitoring analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. US 2016/0236414 (hereinafter Reese) in view of Perez et al. US 2015/0045928 (hereinafter Perez).

Regarding claim 5, Reese teaches all the limitations of the base claims as outlined above. 

Reese further teaches: automatically performed by slicer SW based on data collected through a previously performed setup step and a monitoring step ([0067] - - 

But Reese does not explicitly teach: slicer SW which is trained by machine learning

However, Perez teaches: slicer SW which is trained by machine learning ([0052] - - “the system will learn how to best optimize the slicer settings in order to produce high-quality prints”; machine learning techniques)

Reese and Perez are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Reese, and incorporating machine learning, as taught by Perez.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce high quality prints, as suggested by Perez ([0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.